Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/12/21 and the interview on 2/17/21.  As directed by the amendment, claims 1-2, 15, and 19-20 have been amended and no claims have been added nor cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng Ning Jong 56,551 on 2/17/21.

The application has been amended as follows: 

In claim 1 line 11, the language “through the nose of the user;” has been amended to read –through the nose of the user, when in use;--.
In claim 1 line 15, the language “disposed normal to an air flow through the mouth of the user;” has been amended to read –disposed normal to an air flow through the mouth of the user, when in use;--.

In claim 12 line 3, the language “(PET), Lexan ® and semi-rigid thin plastic.” has been amended to read –(PET) and semi-rigid thin plastic.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed face mask, the prior art does not disclose, either alone or suggest in combination, a face mask including a covering having a periphery, a top end, a bottom end, and configured to cover at least a portion of the nose and at least a portion of the mouth of the user; a first opening disposed at a first location of the covering in a first plane disposed over the nose of the user and the first plane configured to be disposed normal to an air flow through the nose of the user, when in use; a second opening disposed at a second location of the covering in a second plane disposed over the mouth of the user and the second plane configured to be disposed normal to an air flow through the mouth of the user, when in use; a first filter configured for covering the first opening; a second filter configured for covering the second opening; and a seal disposed on the periphery, wherein when the covering is disposed over the nose and mouth of the user, the seal is seated on the face of the user forming an inner space defined by a space between the covering and the user and an outer space, which limits communication of a medium between the inner space and outer space through the seal, forcing communication between the inner space and outer space through the first and second filters as set forth in independent claim 1.
The closest prior art references of record are: Schwartz (2,067,026), Tayebi (5,080,094), Matich (2011/0061656), Johnstone (2010/0126504), Davis (2019/0262567), Friedfeld (2017/0276958), Hahne (2008/0092909), Henderson et al. (2017/0318875), Kim (2008/0223370), Niemeyer (4,951,664), and Chiam (7,762,257).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  Schwartz discloses a similar mask but lacks a seal at the periphery of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/COLIN W STUART/Primary Examiner, Art Unit 3785